 



Exhibit 10.11
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is entered into as of May 29, 2001
by and between Gary Palmer (“Executive”) and Wildcard Systems, Inc., a Florida
corporation (the “Company”).
     1. Employment by the Company.
          1.1 Title and Responsibilities. Subject to the terms set forth herein,
the Company agrees to continue to employ Executive in the position of Chief
Operating Officer and Executive hereby accepts such continued employment
effective as of May 29, 2001 (the “Employment Date”). Executive shall also
continue to be entitled to be a member of the Company’s Board of Directors (the
“Board”) for the entire term of this Agreement. Executive shall report to the
President & CEO and shall perform such duties as are assigned to him from time
to time by the President & CEO, consistent with the Bylaws of the Company.
Executive agrees that he will devote his best efforts and substantially all of
his business time and attention (except for vacation periods and reasonable
periods of illness or other incapacity permitted by the Company’s general
employment policies) to the business of the Company.
          1.2 Term. The term of this Agreement shall commence on the Employment
Date and shall continue until the date when Executive’s employment terminates
pursuant to Section 4.1, 4.2, 4.3, 4.4, 4.5 or 5.3.
          1.3 Company Employment Policies. Executive’s employment relationship
with the Company shall also be governed by the general employment policies and
procedures of the Company, including those relating to protection of
confidential information and assignment of inventions, except that when the
terms of this Agreement differ from or are in conflict with the Company’s
general employment policies or procedures, this Agreement shall control.
     2. Compensation and Benefits.
          2.1 Salary. For services rendered hereunder, Executive shall receive
an annual base salary of one hundred sixty five thousand dollars ($165,000)
(“Base Salary”), less standard withholdings and deductions, payable in
accordance with the Company’s standard payroll procedures. Executive will be
considered for annual changes in Base Salary in accordance with Company policy
and subject to review and approval by the Board.
          2.2 Bonus. For calendar year 2001, Executive shall be eligible to
receive a cash bonus (the “Bonus”) in the amount of fifty percent (50%) of Base
Salary if Executive’s performance meets targets established by the Board, plus a
potential additional amount of up to fifty percent (50%) of Base Salary for
performance that exceeds such targets to the extent established by the Board.
Such Bonus shall be paid in accordance with the Company’s standard practice and
shall be subject to standard withholdings and

 



--------------------------------------------------------------------------------



 



deductions, but in any event shall require that Executive remain employed by the
Company for the entire calendar year with respect to which the Bonus is payable.
The Board shall review and establish on an annual basis the amount and criteria
used for determining payment of such Bonus.
          2.3 Stock Options.
                    (a) Upon commencement of the term of this Agreement and
subject to approval by the Board, the Company shall grant Executive an option to
purchase three hundred thousand (300,000) shares of the Company’s Common Stock,
as provided in the Company’s applicable stock option plan (the “Option Plan”).
The option shall have an exercise price of $1.00 per share, which represents the
fair market value of the shares on the date of grant, as determined by the
Board. The option shall be subject to a five-year vesting period, commencing on
April 1, 2001, and shall vest in equal portions on a monthly basis during such
five-year vesting period, provided that Executive remains employed by the
Company. The option, if approved by the Board, shall be subject to the terms and
conditions of the Option Plan, any amendments thereto, and the corresponding
stock option agreement with Executive.
          2.4 Standard Company Benefits. Executive shall be entitled to all
rights and benefits for which he is eligible under the terms and conditions of
the standard Company benefits and compensation plans which may be in effect from
time to time and provided by the Company to its executive level employees
generally.
          2.5 Business Expense Reimbursement. The Company shall reimburse
Executive for all reasonable travel, entertainment or other expenses incurred by
Executive in furtherance of or in connection with the performance of his duties
hereunder, in accordance with the Company’s expense reimbursement policy as in
effect from time to time.
          2.6 Indemnification. Executive shall receive indemnification as a
corporate officer and director of the Company to the maximum extent extended to
the other officers and directors of the Company. Executive may be required to
enter into an indemnification agreement with the Company, pursuant to which the
Company agrees to advance any expenses for which indemnification is available to
the extent allowed by applicable law.
     3. Other Duties and Agreements.
          3.1 Nondisclosure. During the term of this Agreement and thereafter,
Executive shall not, without the prior written consent of the Board, disclose or
use for any purpose (except in the course of his employment under this Agreement
and in furtherance of the business of the Company) confidential information or
proprietary data of the Company, except as required by applicable law or legal
process, in which case promptly and before disclosure Executive shall give
notice to the Company of any such requirement or process; provided, however,
that confidential information shall not include any information available from
another source on a nonconfidential basis, known generally to the public, or
ascertainable from public or published information (other than as a result of
unauthorized disclosure by Executive). Executive agrees to deliver to the
Company at the

2



--------------------------------------------------------------------------------



 



termination of his employment, or at any other time the Company may request, all
memoranda, notes, plans, records, reports and other documents (and copies
thereof) relating to the business of the Company, which he may then possess or
have under his control.
          3.2 Noncompetition. During Executive’s employment by the Company,
except on behalf of the Company, Executive may not directly or indirectly,
whether as an officer, director, stockholder, partner, proprietor, associate,
representative, consultant, or in any capacity whatsoever engage in, become
financially interested in, be employed by or have any business connection with
any other person, corporation, firm, partnership or other entity whatsoever
known by Executive to compete directly with the Company, anywhere in the world,
in any line of business engaged in (or planned to be engaged in) by the Company;
provided, however, that anything above to the contrary notwithstanding,
Executive may own, as a passive investor, securities of any competitor
corporation, provided that Executive’s direct holdings in any one such
corporation shall not in the aggregate constitute more than one percent (1%) of
the voting stock of such corporation.
          3.3 Other Agreements. Executive shall from time to time execute and
deliver to Company such agreements, documents and instruments as the Company may
reasonably require, including, without limitation, confidentiality, trade
secret, invention assignment and other agreements.
          3.4 Outside Activities. Except with the prior written consent of the
Board, Executive may not, during his employment with the Company, undertake or
engage in any other employment, occupation or business enterprise, other than
ones in which he is a passive investor or is currently engaged as previously
disclosed to the Board. Executive may accept speaking or presentation
engagements in exchange for honoraria and may engage in civic and not-for-profit
activities, provided that such activities do not materially interfere with the
performance of his duties hereunder.
          3.5 Investments and Interests. Except as permitted by Section 3.4,
Executive agrees not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest known by Executive to be
adverse or antagonistic to the Company, its business or prospects, financial or
otherwise.
          3.6 Prior Agreements. Executive represents and warrants that his
employment by the Company will not conflict with and will not be constrained by
any prior agreement or relationship with any third party. Executive represents
and warrants that he will not disclose to the Company or use on behalf of the
Company any confidential information governed by any agreement with any third
party except in accordance with an agreement between the Company and any such
third party. During Executive’s employment by the Company, Executive may use, in
the performance of his duties, all information generally known and used by
persons with training and experience comparable to his own and all information
which is common knowledge in the industry or otherwise legally in the public
domain.

3



--------------------------------------------------------------------------------



 



     4. Termination Of Employment.
          4.1 At-Will Employment. Executive’s relationship with the Company is
at-will. Both Executive and the Company shall have the right to terminate
Executive’s employment with the Company at any time with or without Cause and
with or without notice.
          4.2 Termination by Company for Cause. If the Company terminates
Executive’s employment at any time for Cause (as defined below), Executive’s
salary shall cease on the date of termination and Executive shall not be
entitled to severance pay, pay in lieu of notice or any other such compensation
other than payment of accrued but unpaid Base Salary, earned but unpaid Bonus
and such other benefits as expressly required in such event by applicable law or
the terms of applicable benefit plans. All stock options held by Executive shall
cease vesting as of the date of termination and shall be exercisable thereafter
only pursuant to the terms of the Option Plan and corresponding stock option
agreements.
               (a) Definition of Cause. For purposes of this Agreement, “Cause”
shall mean the occurrence of one or more of the following: (i) Executive’s
conviction of any felony or of any crime involving dishonesty; or
(ii) Executive’s participation in any fraud against the Company. Executive’s
disability or death shall not constitute Cause hereunder.
          4.3 Voluntary Resignation. Executive may voluntarily terminate his
employment with the Company at any time with or without notice, and with or
without Good Reason (as defined below). In the event that Executive voluntarily
terminates his employment (other than for Good Reason following a Change in
Control, as provided in Section 5.3), he will not be entitled to severance pay,
pay in lieu of notice or any other such compensation other than payment of
accrued but unpaid Base Salary, earned but unpaid Bonus and such other benefits
as expressly required in such event by applicable law or the terms of applicable
benefit plans. All stock options held by Executive shall cease vesting as of the
date of termination and shall be exercisable thereafter only pursuant to the
terms of the Option Plan and corresponding stock option agreements.
          4.4 Termination for Death or Disability. Executive’s employment with
the Company shall be terminated in the event of his death or in the event of any
disability that renders Executive physically or mentally unable regularly to
perform his duties hereunder for a period in excess of one hundred twenty
(120) consecutive days or more than one hundred eighty (180) days in any
consecutive twelve (12) month period. The determination regarding whether
Executive is physically or mentally unable regularly to perform his duties shall
be made by the Board. In the event that Executive’s employment with the Company
is terminated for death or disability as described in this Section 4.4,
Executive and his heirs, successors, and assigns shall not receive any
compensation or benefits other than payment of accrued but unpaid Base Salary,
earned but unpaid Bonus and such other benefits as expressly required in such
event by applicable law or the terms of applicable benefit plans. Upon the date
that Executive is terminated because of such death or disability, all
outstanding stock options held by Executive shall have their vesting accelerated
such that all options which otherwise would have been vested within twelve
(12) months of the date of termination had Executive continued to

4



--------------------------------------------------------------------------------



 



provide services to the Company during that period shall be fully vested and
exercisable as of the date of termination.
          4.5 Termination without Cause. In the event that the Company
terminates Executive’s employment without Cause, Executive shall be entitled to
receive the following benefits:
               (a) The Company shall pay to Executive his accrued but unpaid
Base Salary, earned but unpaid Bonus and such other benefits as expressly
required in such event by applicable law or the terms of applicable benefit
plans.
               (b) Upon the effective date of the release described in
Section 6, the Company shall pay to Executive an amount equal to twelve
(12) months of his then current Base Salary, less standard withholdings and
deductions.
               (c) Upon the effective date of the release described in
Section 6, all outstanding stock options shall have their vesting accelerated
such that all options which otherwise would have been vested within twelve
(12) months of the date of termination had Executive continued to provide
services to the Company during that period shall be fully vested and exercisable
as of the date of termination.
     5. Change in Control.
          5.1 Definition of Change in Control. For purposes of this Agreement,
“Change in Control” means the occurrence of any of the following:
               (a) a sale of substantially all of the assets of the Company;
               (b) a merger or consolidation in which the Company is not the
surviving corporation (other than a merger or consolidation in which
stockholders of the Company immediately before the merger or consolidation have,
immediately after the merger or consolidation, greater than 50% of the stock
voting power of the surviving corporation);
               (c) a reverse merger in which the company is the surviving
corporation but the shares of the Company’s common stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise (other than a reverse
merger in which stockholders of the Company immediately before the merger have,
immediately after the merger, greater than 50% of the stock voting power of the
Company or a parent corporation of the Company); or
               (d) any transaction or series of related transactions in which in
excess of 50% of the Company’s voting power is transferred.
          5.2 Definition of “Good Reason.” For purposes of this Agreement, “Good
Reason” shall mean any one of the following events that occurs without
Executive’s written consent on or after the effective date of a Change in
Control: (i) any reduction of Executive’s then existing annual Base Salary by
more than ten percent (10%);

5



--------------------------------------------------------------------------------



 



(ii) any material reduction in the package of benefits and incentives, taken as
a whole, provided to Executive (except that employee contributions may be raised
to the extent of any cost increases imposed by third parties); (iii) any
material diminution of Executive’s duties, responsibilities or authority,
provided that a change in Executive’s reporting relationships shall not
constitute such a material diminution; (iv) any request that Executive relocate
to a work site that would increase his one-way commute distance by more than
thirty-five (35) miles from his then principal residence, unless Executive
accepts such relocation opportunity; or (v) any material breach by the Company
of its obligations under this Agreement that is not remedied by Company within
thirty (30) days of written notice of such breach from Executive.
          5.3 Termination Following a Change in Control, in the event that
within eighteen (18) months following the effective date of a Change in Control,
Executive’s employment with the Company is terminated without Cause or Executive
resigns for Good Reason (each a “Change in Control Termination”), Executive
shall be entitled to receive the following benefits in lieu of any benefits
under Section 4 of this Agreement:
               (a) The Company shall pay to Executive his accrued but unpaid
Base Salary, earned but unpaid Bonus and such other benefits as expressly
required in such event by applicable law or the terms of applicable benefit
plans.
               (b) Upon the effective date of the release described in
Section 6, the Company shall pay to Executive a lump sum amount an amount equal
to twelve (12) months of his then current Base Salary, less standard
withholdings and deductions.
               (c) Upon the effective date of the release described in
Section 6, the Company shall pay to Executive an amount equal to his then
current Bonus, assuming performance at target for the year in which such
termination occurs, less standard withholdings and deductions.
               (d) Upon the effective date of the release described in
Section 6, all outstanding stock options held by Executive shall become fully
vested and immediately exercisable as of the date of the Change in Control
Termination.
               (e) If any payment, distribution or benefit Executive would
receive from the Company or otherwise, but determined without regard to any
additional payment required under this Section 5.3(e), pursuant to a Change in
Control of the Company (“Payment”), would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and (ii) be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties payable with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then Executive
shall be entitled to receive from the Company an additional payment (the
“Gross-Up Payment”) in an amount that shall fund the payment by Executive of any
Excise Tax on the Payment as well as all income and employment taxes imposed on
the Gross-Up Payment, any Excise Tax imposed on the Gross-Up Payment and any
interest or penalties imposed with respect to income and employment taxes
imposed on the Gross-Up Payment.

6



--------------------------------------------------------------------------------



 



     The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.
     The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and Executive within fifteen (15) calendar days after the date on
which Executive’s right to a Payment is triggered (if requested at that time by
the Company or Executive) or such other time as requested by the Company or
Executive. If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, it shall furnish the Company and Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to such Payment. Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and
Executive.
          6. Release. Upon Executive’s termination of employment, he shall enter
into and execute a release substantially in the form attached hereto as
Exhibit A (the “Release”), as a condition of his receipt of any severance
benefits provided under this Agreement. Additionally, unless the Release is
executed by Executive and becomes fully effective under the terms set forth in
the Release, Executive’s stock options will not be accelerated as provided in
this Agreement and in such event, Executive may exercise his stock options
following the date of his termination only to the extent provided under the
options’ original terms in accordance with the Option Plan and corresponding
option agreements.
          7. General Provisions.
          7.1 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the intent of the parties insofar as possible.
          7.2 Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company and its
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of his duties or rights hereunder without the
written consent of the Company, which shall not be withheld unreasonably.
          7.3 Notices. Any notices provided hereunder must be in writing, and
such notices or any other written communication shall be deemed effective upon
the earlier of personal delivery (including personal delivery by facsimile) or
the third (3rd) day after

7



--------------------------------------------------------------------------------



 



mailing by first class mail, to the Company at its primary office location and
to Executive at Executive’s address as listed in the Company’s payroll records.
Any payments made by the Company to Executive under the terms of this Agreement
shall be delivered to Executive either in person or at the address as listed in
the Company’s payroll records.
          7.4 Headings. The headings of the Sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.
          7.5 Non-Publication. The parties mutually agree not to disclose
publicly the terms of this Agreement except to the extent that disclosure is
mandated by applicable law, standard or required corporate reporting, or
disclosure is made to the parties’ respective advisors and agents (e.g.,
attorneys, accountants).
          7.6 Governing Law. All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the law of the State of
Florida, as applied to contracts made and to be performed entirely within the
State of Florida.
     In Witness Whereof, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

     
/s/ Gary Palmer
  WildCard Systems, Inc.      
Gary Palmer
   
 
   
Date: June 7, 2001
  /s/ Larence Park
 
   
 
  Larence Park
 
   
 
  Title: President & CEO
 
   
 
  Date: 6-7-01

8



--------------------------------------------------------------------------------



 



EXHIBIT B
RELEASE AGREEMENT
     In consideration of the benefits I will receive under my Employment
Agreement with the Company (the “Agreement”) dated May      , 2001, to which I
would not otherwise be entitled, I hereby agree as follows:
     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.
     Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents, subsidiaries and affiliates, and
their officers, directors, agents, servants, employees, shareholders,
successors, assigns and affiliates, of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed (other than any claim for indemnification I may have as a result of
any third party action against me based on my employment with the Company),
arising out of or in any way related to agreements, events, acts or conduct at
any time prior to and including the date I execute this Release, including, but
not limited to: all such claims and demands directly or indirectly arising out
of or in any way connected with my employment with the Company or the
termination of that employment, including but not limited to, claims of
intentional and negligent infliction of emotional distress, any and all tort
claims for personal injury, claims or demands related to salary, bonuses,
commissions, stock, stock options, or any other equity or ownership interests in
the Company, vacation pay, fringe benefits, expense reimbursements, severance
pay, or any other form of equity or compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Employee
Retirement Income Security Act of 1974, as amended; the federal Americans with
Disabilities Act of 1990; the Worker Adjustment and Retraining Notification Act
(“WARN Act”); the Florida Civil Rights Act of 1992, as amended; tort law;
contract law; wrongful discharge; discrimination; fraud; defamation; emotional
distress; and breach of the implied covenant of good faith and fair dealing.
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”) and that the consideration given under the Agreement
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (A) my waiver
and release do not apply to any rights or claims that may arise after the date I
execute this Release; (B) I have the right to consult

9



--------------------------------------------------------------------------------



 



with an attorney prior to executing this Release; (C) I have twenty-one
(21) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following my execution of this
Release to revoke the Release; and (E) this Release shall not be effective until
the date upon which the revocation period has expired, which shall be the eighth
(8th) day after I execute this Release.

     
 
  Gary Palmer
 
   
 
  /s/ Gary Palmer
 
   
 
  Date: June 7, 2001

10